Opinion sur Exceptions

Lefever, J.,
We unanimously agree with the learned President Judge in his adjudication filed June 3, 1960, in holding that (a) the proceeds of the disputed sale of stock, being less than the trustee’s carrying or account value, there was no apportionable event and, accordingly, the entire proceeds must remain in principal; (b) that under the Pennsylvania cases, the declaration by a corporation of any stock dividend, large or small, regular or irregular, at stated times or intermittent periods, is an apportion-able event within the Pennsylvania Rule of Apportion*720ment; and (c) that under the rule laid down in Cunningham Estate, 395 Pa. 1, where any part of the stock dividend comes from “capital surplus” the dividend does not constitute an apportionable event.
A majority of the court agree with the learned president judge’s adjudication in entirety. Accordingly, his adjudication is adopted verbatim as the opinion of the court.
All of the exceptions of the life tenants and the guardian and trustee ad litem are dismissed and the adjudication is confirmed absolutely.